        Case 3:20-cv-02731-VC Document 128-1 Filed 05/08/20 Page 1 of 3




               Roberto Antonio Ramirez Pineda Short-Form Bail Application

Summary (on information and belief): Mr. Ramirez Pineda is a 40-year-old national of El
Salvador. He appears to have resided in the United States for nearly 15 years. He has a single
controlled substance conviction from 2000. He appears to have been arrested in November 2019
for PC § 288 (c)(1) (lewd and lascivious conduct). The complaining witness appears to be his
daughter. He pled not guilty, and was released from custody after posting bail. ICE placed him
under arrest less than one month later inside his own home. He was on electronic supervision at
the time of his arrest by immigration authorities. A protective order against the complaining
witness, his daughter, is in place. Charges were also filed against his wife. He suffers from high
blood pressure, and asthma, the combination of which puts him at a high risk of serious illness or
death if he contracts COVID. Ramirez Pineda has a home to go to with his wife, and other
children. The balance of interests weighs heavily in favor of Mr. Ramirez Pineda’s release. The
high risk of serious illness or death if he contracts COVID outweighs the danger he poses, in
light of his single conviction, because there has been no final judgement in the pending case, and
he appears to be under supervision.

1. Name: Roberto Antonio Ramirez Pineda

2. Age: 40

3. Sex: Male

4. Primary language: Spanish

5. If there is a hearing, is an interpreter needed? Yes

6. Detained in Mesa Verde Detention Facility X or Yuba County Jail ___

7. Dorm unit: C – Charlie 17 Low

8. Date of bond hearing, if any: None.
On 03/06/2020, Mr. Ramirez Pineda filed a motion for a bond hearing, which was denied on
jurisdiction. Mr. Ramirez Pineda will become eligible for a bond hearing in June 2020, after
being in immigration custody for six months, pursuant to Aleman-Gonzalez v. Barr, 955 F.3d
762 (9th Cir. 2020) (providing for bond hearings for individuals detained for six months under
certain immigration detention statutes).

9. Outcome of bond hearing, if any:
N/A

10. Length of time in detention:
Five months (detained since 12/04/2019).

11. Medical condition(s) that put detainee at risk:
Asthma and high blood pressure.
        Case 3:20-cv-02731-VC Document 128-1 Filed 05/08/20 Page 2 of 3




12. Attorney name, phone, address, and email:
Mario Valenzuela
The Advocates’ Law Firm, PC
1430 Truxtun Avenue, Fifth Floor
Bakersfield, CA 93301
661-377-2154

13. Felony or misdemeanor convictions, including date and offense:
12/22/2000 – HS 11350(a) – Conviction for possession of marijuana. Sentenced to 90 days in jail
and 36 months of probation.

14. Pending criminal charges and outstanding warrants, including jurisdiction and offense:
9/29/2019 – Arrested for PC § 288(c)(1) (lewd and lascivious conduct with minor) [I-213].
Charges are pending, but ICE records available to class counsel do not contain reference to a
court number. He appears to have pled not guilty. Mr. Ramirez Pena appears to have been
released on bail or bond on order of a judge, and was in fact living in his home when ICE
subsequently arrested him. There appears to be a protective order in place, and the complaining
witness, his daughter, is residing in a different home.

15. Scheduled removal date:
None. Mr. Ramirez Pineda was denied relief from removal by the Immigration Judge, and on
05/04/2020, he appealed his case to the Board of Immigration Appeals. The appeal remains
pending, and it has stayed the order of removal.

16. Marital status and location of spouse, significant other, children, parents, and siblings:
Wife: Rosa Pineda Rivera (U.S. citizen)
Children: Five children, three who are U.S. citizens (four of them minors, ages 16, 13, 12, and
10).

17. Proposed custodian, including address and phone number, and description of proposed
release residence:
Mr. Ramirez Pineda will live with his wife and children at
Madera, CA 93638. He will be reachable at                  . His daughter who made the
allegations underlying his current criminal charges does not reside there.

Mr. Ramirez Pineda’s family will provide housing and financial support. The family’s home is
sufficient to allow him to quarantine for 14 days, maintain social distancing, and abide by any
conditions the Court may impose. The family will take all steps they can to ensure he complies
with the Court or ICE’s conditions of release.

18. Applicant’s ties to the location of the proposed residence (such as length of time, family
members, prior employment, etc.):
Mr. Ramirez Pineda has lived in U.S. since 2005.




                                               2
                                                                  Roberto Antonio Ramirez Pineda
        Case 3:20-cv-02731-VC Document 128-1 Filed 05/08/20 Page 3 of 3




19. Employment history:
Restaurant and fieldworker. He was a manager at a restaurant for about 5 years.

20. Other information relevant to bail determination:
    • Mr. Ramirez Pineda is a former police officer in his home country. He was targeted by
       gangs due to his involvement in the policing of the gangs, causing him to flee to the U.S.
       for safety. The gangs threatened to kill him.
    • According to his wife, he is a great husband and father. She knows from Mr. Ramirez
       Pineda’s employer that, whenever he is released, his job will be available to him.

21. Attached are (check all that are applicable, but this is not a substitute for answering the
above questions):
N/A
       ___ Medical records
           Rap sheet
       ___ I-213
       ___ Letter from proposed custodian
       ___ Bond hearing decision and/or transcript

This application was prepared by Hector Vega, an attorney at the SF Public Defender’s Office,
and reviewed by Francisco Ugarte, class counsel, based on information obtained during
interviews and document review. This information is provided to the best of counsel’s
knowledge. Counsel submits this application as soon as possible due to Mr. Ramirez Pineda’s
vulnerability to severe illness if he contracts COVID.

Respectfully submitted,

s/ Francisco Ugarte
Francisco Ugarte




                                                3
                                                                   Roberto Antonio Ramirez Pineda
